COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Richard Alan Haase v. Deutsche Bank National Trust Company

Appellate case number:     01-20-00854-CV

Trial court case number: 07-DCV-161177

Trial court:               400th District Court of Fort Bend County

        On January 20, 2022, Appellants RICHARD ALAN HAASE and Richard Alan Haase
filed an “Amended Motion for Ruling to Require Trial Court to State Findings of Fact and
Conclusions of Law.” The motion also requests that this appeal be abated until the trial court
issues findings of fact and conclusions of law for “both Summary Judgments and Nunc Pro Tunc
Orders in the Underlying Cause.”1 We deny the motion.2 See TEX. R. CIV. P. 296.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually


Date: January 25, 2022




1
       The exhibits to the motion include a “Request for Findings of Fact and Conclusions of Law” for
       the judgments nunc pro tunc issued on November 8, 2021 and December 1, 2020 and the
       summary judgment issued on February 20, 2019 and a “Notice of Past Due Findings of Fact and
       Conclusions of Law” for the three judgments.
2
       We note that on May 4, 2021, this Court issued an order denying a Motion for Trial Court to State
       Findings of Fact and Conclusions of Law in connection with the trial court’s summary judgments
       of February 20, 2019 and March 7, 2019 and the trial court’s judgment nunc pro tunc of
       December 1, 2020. The panel denied a motion for rehearing on June 3, 2021 and the en banc
       Court denied a motion for rehearing on July 1, 2021.